474 F.2d 1008
73-1 USTC  P 12,914
ESTATE of Mae ELLIOTT, Mrs. J. E. Crabtree, a/k/a MaryKathryn Crabtree, Executrix, et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 72-1999.
United States Court of Appeals,Fifth Circuit.
March 21, 1973.

Joseph H. Staley, Jr., Peter A. Franklin, III, Dallas, Tex., for petitioners-appellants.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Gilbert E. Andrews, Attys., Tax Div., Dept. of Justice, Lee H. Henkel, Jr., Acting Chief Counsel, William D. Brackett, Daniel B. Rosenbaum, Attys., I. R. S., Washington, D. C., for respondent-appellee.
Before WISDOM, BELL and COLEMAN, Circuit Judges.
PER CURIAM:


1
This is an appeal by the taxpayer from a decision of the Tax Court.  Estate of Mae Elliott, et al. v. Commissioner of Internal Revenue, 1971, 57 T.C. 152.  Any doubt concerning the question presented was resolved adversely to appellants by the supervening Supreme Court decision in United States v. Chandler, 410 U.S. 257, 93 S. Ct. 880, 35 L. Ed. 2d 247.


2
Affirmed.